Citation Nr: 1020480	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for skin disorders.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active military service from May 1960 to 
March 1964 and from May 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Atlanta, Georgia RO currently holds 
jurisdiction over the claims.

Although the Veteran testified in October 2005 before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the Veteran indicated in April 2007 that he did not 
want another hearing with a different VLJ.  See 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707.  Therefore, the Board will 
proceed to evaluate the appeal.  The Board has reviewed the 
transcript of this hearing.

The Board notes the American Legion, Military Order of the 
Purple Heart, and Georgia Department of Veterans' Services 
all validly withdrew their services as representative of the 
claimant.  See 38 C.F.R. § 20.608.  The Veteran has had more 
than adequate time to locate a service representative but he 
has not done so.  The Board finds that no prejudice accrues 
to the Veteran in adjudicating the claims at this time. 

In June 2007 and August 2008, the Board remanded the issues 
listed on the title page to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
development.

In August 2008, the Board referred to the RO issues of 
service connection for Type II diabetes mellitus as secondary 
to the Veteran's bilateral wrist disorder for appropriate 
action, and applications to reopen claims of service 
connection for low back disability and headaches.  These 
matters are again referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's current respiratory disorder, diagnosed as 
chronic obstructive pulmonary disease (COPD) with recurrent 
bronchitis, first manifested many years after service and is 
not causally related to an event in service.

2.  The Veteran's currently diagnosed neurodermatitis and 
seborrheic dermatitis were first manifested in service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
during a period of active service.  38 U.S.C.A. §§ 1103, 
1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.307, 3.309, 3.311 (2009).

2.  Skin disorders currently diagnosed as neurodermatitis and 
seborrheic dermatitis were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing the applicable 
chronic diseases.)  A respiratory disorder such as COPD with 
recurrent bronchitis is not listed among these diseases.

Notably, for claims filed after June 9, 1998, such as this 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service 
connection, however, will not be prohibited if the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service, or if 
the disability became manifest during service.  See 38 C.F.R. 
§ 3.300 (b).

In this case, the Veteran alleges that his respiratory 
disorder may be attributable to in service exposure to Agent 
Orange, ionizing radiation, asbestos, "heavy doses of 
lead," "chemicals," and/or through participation in the 
Project Shipboard Hazard and Defense (SHAD).

In this regard, the fact that the Veteran has so many 
divergent theories as to how his disability is related to 
service provides, overall, limited support to any one theory 
of entitlement.  The Veteran's own statements suggest an 
inconsistent theory of entitlement.  

With respect to herbicide exposure, the Veteran alleged at 
one point during the appeal that herbicide exposure occurred 
while aboard the USS MIDWAY, which he reports was stationed 
in the Orient during evacuations from Vietnam and was 
receiving sorties returning from Vietnam.  He further argued 
that herbicides contaminated the water supplies of the USS 
MIDWAY.  The Veteran has not provided the time frame for this 
event.  However, the Veteran informed a March 2004 VA Project 
SHAD examiner that he had never been in Vietnam.

The herbicide presumptive provisions apply to veteran's who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, which is not 
alleged by the Veteran.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  A veteran must actually set foot within 
the land borders of Vietnam, to include the contiguous 
waterways, in order to be entitled to the statutory 
presumptions for disabilities claimed as a result of exposure 
to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  

VA's General Counsel has concluded that mere service on a 
deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service for purposes of 
presumptive herbicide exposure.  VAOPGCPREC 27-97.  Notably, 
the USS MIDWAY is also not identified as among the "blue 
water" vessels that conducted "brown water" operations 
within the Republic of Vietnam.  See Veterans Benefits 
Administration (VBA) Compensation and Pension Bulletin dated 
January 2010.

Thus, the Veteran cannot be presumed to have been exposed to 
herbicides during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In any event, the Veteran's current 
diagnosis of COPD with bronchitis and COPD is not among the 
diseases subject to presumptive service connection due to 
herbicide exposure.  38 C.F.R. § 3.309(e).

With respect to ionizing radiation exposure, the Veteran 
claims service aboard a ship which had been involved in 
Operation Hardtack several years before his service, and 
claims that residual contamination was present on the vessel.  
Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Veteran's diagnosis of COPD with bronchitis is not deemed 
a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  
Furthermore, the Veteran has presented no competent evidence 
which suggests that his respiratory disorder is radiogenic in 
nature.  As such, the presumptive provisions of 38 C.F.R. 
§ 3.309(d) and the special development procedures of 
38 C.F.R. § 3.311 do not apply.

The Veteran next claims participation in Project SHAD.  In 
particular, the Veteran claims to have participated in Eager 
Belle I, Eager Belle II and Autumn Gold while serving aboard 
the USS NAVARRO.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  

VHA Directive 2004-016 (April 15, 2004) states that the DoD 
has provided VA with declassified information concerning the 
test name, date, location and ship involved; the names and 
service numbers of the participating veterans; and 
identification of the exposure types.  Information concerning 
the ships involved is published at http://www1.va.gov/shad/.  
DoD estimates 6,000 veterans were involved, and has provided 
VA with the names of approximately 5,000 veterans who 
participated in the tests.  The VBA has contacted those 
individuals.

Electronic communications dated in December 2002 and February 
2003 from VA's SHAD Project Manager indicate that he 
contacted DoD who stated that the Veteran was on board the 
USS NAVARRO, one of the ships involved in SHAD testing.  
However, the DoD found that the Veteran was not listed as 
part of the crew who were on board the USS NAVARRO during the 
Eager Belle and Autumn Gold SHAD tests. 

However, in March 2004, the Veteran underwent a VA SHAD 
examination to confirm whether there was a relationship 
between any current disability and exposure to chemical or 
biological agents as part of SHAD testing.  According to the 
examiner, the Veteran presented a document from the DoD that 
confirmed that the Veteran was involved in Eager Belle II.  
Although this confirmation by the DoD of the Veteran's 
involvement in SHAD testing has not been associated with the 
claims folder, the Veteran's service personnel records 
reflect that he was assigned to the USS NAVARRO from November 
1960 to at least March 1963. 

Eager Belle II, which was conducted in February, March and 
June 1963, involved a study of the downwind travel of 
biological aerosols.  Autumn Gold was conducted in May 1963.  
Eagle Belle I was conducted from January to March 1963.  All 
of these tests used a biological tracer, Bacillus subtilis 
var. niger (Bacillus globigii (BG), which was released into 
the atmosphere over ships stationed in the Pacific Ocean.  No 
other biological materials were utilized.  Thus, for purposes 
of this decision, the Board presumes that the Veteran 
participated in Project SHAD with the only potential exposure 
being BG.

Information of record indicates that the American Type 
Culture Center characterizes BG as a BioSafety level 1 
bacterium (BSL-1).  In turn, the Center for Disease Control 
and Prevention (CDC) defines BSL-1 as suitable for work 
involving well-characterized agents not known to consistently 
cause health in healthy adult humans.

Thus, the American Type Culture Center and CDC analyses 
provide some evidence against this claim, indicating the BG 
is an agent which is not known to cause adverse health 
effects in healthy individuals.

An August 2002 information letter from VA's Under Secretary 
for Health, entitled POSSIBLE OCCUPATIONAL HEALTH EXPOSURES 
OF VETERANS INVOLVED IN PROJECT SHAD TESTS, indicates that BG 
is a member of the genus Bacillus which are aerobic or 
facultatively anaerobic gram-positive or gram-variable spore-
forming bacteria found ubiquitously in decaying organic 
matter, dust, soil, vegetables and water.  BG is not normally 
considered to be harmful, which is the reason the DoD 
selected BG as a less infectious biological warfare agent 
"stimulant" in Project SHAD tests.  However, BG is 
associated with a number of opportunistic infections, 
particularly in the hospital setting with debilitated, 
immune-suppressed, or traumatized patients.  Opportunistic 
infectious diseases would be expected to occur shortly after 
exposure to BG, and long-term infections are not expected 
among individuals exposed decades in the past.  In short, BG 
is not generally considered to be pathogenic, but is 
recognized as a cause of acute infections.

Overall, the opinion from VA's Under Secretary for Health 
indicates that BG is not normally considered harmful or to 
result in long-term effects except to a class of vulnerably 
ill individuals, provides some evidence against this claim.

With respect to asbestos exposure, there is also no specific 
statute or regulation pertaining to the development of claims 
involving asbestos-related diseases.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by 
VA's Office of General Counsel has discussed the development 
of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Finally, the Veteran's other allegations of exposure to 
unspecified chemicals and lead are not addressed in 
regulations as entitling the Veteran to special evidentiary 
procedures.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Respiratory disorder

The Veteran had his first period of active service from May 
1960 to March 1964.  In pertinent part, the Veteran's service 
treatment records (STRs) reveal treatment for rubella (July 
1960), cold symptoms (August 1961), possible flu syndrome 
with early bronchitis (November 1961), mononucleosis (January 
1962), chest congestion (April 1962), upper respiratory 
infection (URI) (November 1962), and acute/resolving 
bronchitis (January and February 1963).  In April 1963, the 
Veteran experienced a fever following a Typhoid shot.  Chest 
X-ray examinations in March 1961, January 1962, December 1962 
and March 1964 were negative.  The Veteran's separation 
examination, dated March 1964, reflected a normal clinical 
evaluation of the lungs and chest.

Notably, a military examiner in January 1963 indicated that 
the Veteran experienced shortness of breath, cough and chest 
tightness when passing through a fog belt near heat.  The 
Veteran was advised to discontinue smoking at that time.  He 
was again advised to discontinue smoking in February 1963.

Overall, the Veteran's STRs for his first period of active 
service, as a whole, provide probative evidence against this 
claim by failing to show diagnosis of a chronic respiratory 
disorder.

The Veteran had his second period of active service from May 
1975 to February 1977.  On his April 1975 entrance 
examination, the Veteran denied a history of symptoms such as 
chronic or frequent colds, asthma, shortness of breath and 
chronic cough.  Physical examination reflected a normal 
clinical evaluation of his lungs and chest.  A chest X-ray 
examination was negative.  

Overall, the Veteran's April 1975 entrance examination 
provides strong probative evidence against a finding that the 
Veteran manifested a chronic respiratory disorder during his 
first period of active service, including lay and medical 
evidence that a chronic respiratory disorder was not present 
upon his entrance into his second period of active service.

Furthermore, pursuant to 38 U.S.C.A. § 1111, the Veteran is 
presumed not have a chronic respiratory disorder upon his 
entrance into service in May 1975.

The Veteran's STRs for his second period of active service 
reflect his treatment for flu symptoms in September 1975 with 
no lung problems reported.  A November 1975 evaluation for 
stomach cramps noted chest findings within normal limits 
(WNL).  On four occasions from February to April 1976, the 
Veteran was treated for flu symptoms which included a cough.  
The Veteran's December 1976 separation examination reflected 
a normal clinical evaluation of the lungs and chest.  A chest 
X-ray examination was within normal limits.

Overall, the Veteran's STRs for his second period of active 
service, as a whole, provide probative evidence against this 
claim by failing to show diagnosis of a chronic respiratory 
disorder.  Notably, the Veteran was treated for cold and flu 
symptoms and not bronchitis.

Post-service, the record first reflects that the Veteran 
demonstrated abnormal chest X-ray findings in June 1995 in 
conjunction with surgical consultation.  The findings were 
interpreted as showing left lower lobe plates of atelectasis 
or pulmonary scars.  On a pre-anesthetic summary, the Veteran 
denied a history of asthma, cough, URI's, shortness of breath 
or tuberculosis (TB).  

Further, the Board can not ignore the fact that the Veteran 
did report a history of smoking 1 pack of cigarettes per day 
(PPD) for 35 years.  There is no earlier medical record 
demonstrating the presence of any respiratory abnormality.

The Board must note the lapse of many years between the 
Veteran's separation from service and the first 
identification of a respiratory abnormality.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Thereafter, a November 1997 chest X-ray examination was 
interpreted as showing subsegmental atelectasis in the left 
lower lung field with no active disease.  The Veteran was 
diagnosed with nicotine dependence in July 2000, based upon a 
45 year history of smoking.  In September 2000, the Veteran 
reported improved breathing after quitting smoking.  The 
postservice record first reflects the Veteran's treatment for 
acute bronchitis in May 2002.  A June 2002 chest X-ray 
examination was interpreted as showing linear scarring in the 
anterior lung fields.

The Veteran underwent a pulmonary consultation in October 
2002.  At that time, the Veteran reported a 40-year history 
of smoking a pack of cigarettes per day with a chronic cough 
"for a long time."  Preliminary chest X-ray examination was 
interpreted as showing a questionable endobronchial 
mass/mucus plug in the right main stem bronchus, and an 
infiltrate in the left upper lobe.  Pulmonary function 
testing (PFT) demonstrated mild restrictive ventilatory 
defect, and moderately reduced transfer factor for carbon 
monoxide.  A computed tomography (CT) scan was interpreted as 
showing a small infiltrate in the left upper lobe, and a 
filling defect in the bronchus.  The filling defect was 
deemed as a possible malignancy versus a mucous plug.  
Follow-up CT chest examinations showed interval resolution of 
the filling defect.  The Veteran was treated for bronchitis 
v. sinusitis in February 2003.

The Veteran underwent a VA Project SHAD examination in March 
2004.  He reported that the Project SHAD test had enveloped 
his ship in a fog, which he claimed could not have been due 
to a natural fog as they did not occur away from a land mass.  
The Veteran claimed that his January 1963 treatment for acute 
bronchitis was related to a fog caused by Eager Belle I.  He 
further alleged the onset of bronchitis in approximately 1962 
or 1963.  With respect to the January 1963 bronchitis, the 
Veteran stated: "I dropped to my knees" due to shortness of 
breath.  The examiner noted that the Veteran's STRs also 
reflected treatment for cold symptoms on February 13, 1963 
and bronchitis symptoms on February 15, 1963, the latter 
reporting that the Veteran was seen "last week."  The 
Veteran thought that this statement proved that some of his 
STRs were missing.  The Veteran further reported other 
episodes of bronchitis over the years, which he believed 
demonstrated chronic bronchitis.  He described first being 
informed of scar tissue on his lungs in 1989.

The VA SHAD examiner initially diagnosed recurring/chronic 
bronchitis "per veteran."  A chest X-ray examination report 
was later interpreted as normal.  The examiner called the 
Veteran to inform him of the results, and told him that no 
follow-up testing was required in the Environmental Agents 
clinic.  A March 12, 2004 VA medical examiner's review of the 
VA SHAD examination report and SHAD information indicated 
that, while he could appreciate the Veteran's concerns of BG 
exposure, the Veteran's BG exposure was to one of the more 
benign substances used and that many of the Veteran's claimed 
conditions were known to have other causes other than BG 
exposure.  It was noted that the Veteran's concern of lead 
exposure required no further investigation due to normal 
urine tests in the past.

Overall, the above-mentioned postservice treatment records 
provide strong probative evidence against this claim, first 
documenting a respiratory abnormality more than 30 years 
following the Veteran's discharge from active service.  
Importantly, none of this evidence contains any competent 
opinion relating the onset of the Veteran's COPD with 
bronchitis in service and/or to events in service, to include 
his many alleged exposures and presumed SHAD participation.

The Board observes that the March 2004 VA SHAD examiner 
provided an impression of recurrent/chronic bronchitis "per 
veteran."  To the extent this examiner appears to relate the 
onset of chronic bronchitis in service, the Board finds that 
this examiner's impression holds no probative value.  In this 
respect, as held below, the Board finds that the Veteran's 
report of recurrent and/or persistent bronchitis symptoms 
since his periods of active service is not credible.  Quite 
simply, a medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The Board further notes that the March 2004 VA SHAD examiner, 
and reviewing VA medical physician, found that the Veteran's 
BG exposure was harmless and did not result in any chronic 
disabilities.

Additionally, the Veteran underwent VA respiratory disorders 
examination in April 2008.  At that time, the Veteran 
reported a history of wheezing episodes which began in 
service.  He further described less than weekly episodes of 
asthma attacks which required clinical visitations for 
exacerbations several times per year.  The examiner, based 
upon PFT testing, provided a diagnosis of COPD.  The examiner 
determined that the Veteran had no industrial exposure of any 
kind during service and an extensive smoking history.  

The examiner found that the Veteran had a classical picture 
of recurrent episodes of bronchitis with COPD due to smoking.  
The examiner concluded that the Veteran's COPD was due to his 
extensive smoking history and not to anything else during 
service.

The Board finds such a finding clearly supports the denial of 
this claim.  The Veteran has filed multiple theories as to 
the etiology of his lung problem while ignoring the most 
obvious:  The Veteran's lung disability is the result of a 
long history of smoking.

Overall, the April 2008 VA C&P examination provides strong 
evidence against this claim, attributing the Veteran's COPD 
with bronchitis as being exclusively due to his history of 
smoking which is clear from the record. 

As note above, the Veteran has provided multiple theories in 
support of this claim.  For example, the Veteran argues that 
his SHAD participation involved exposure "other Chemicals 
and Biological Agents" other than BG, noting that his duties 
involved cleaning ship hulls and cargo holds.  The Veteran 
also describes exposure to "paints and chemicals" while 
performing community projects.  He offers his own personal 
observation that "some of my conditions [are] very closely 
related to Agent Orange."  The Veteran further argues that 
the October 2002 testimony of Dr M.E.K. before the Senate 
Armed Services Committee supports his claim.

The Veteran further argues that his STRs reflected an 
assessment that he is "allergic to fog," and that a VA 
physician has related the scars shown on X-ray examinations 
to his STRs.  He believes that fog experienced while sailing 
in the Pacific Ocean in January 1963 was related to Project 
SHAD testing.  He further reports chronic breathing problems 
since his first period of active service, and reports an 
upsurge of respiratory complaints among shipmates during 
Project SHAD testing.

Furthermore, the Veteran attributes scarring on his lungs 
from his duties during Fire Fighting School in 1975, which 
was allegedly performed in a burning boiler room mock-up 
without a mask.  He also reports performing duties such as 
chipping paint, sanding, chemical clean-up, breathing "tubes 
being blown," stack soot and removing asbestos from pipes 
and boilers as potential causes of his respiratory 
complaints.

Unfortunately, the Veteran's allegation of chronic breathing 
problems since service is not deemed credible and his 
multiple theories of entitled lack any probative weight.  In 
fact, the Board must find that the Veteran's multiple 
statements only provides factual evidence against this own 
claim.  The Board must find that the Veteran's statements, 
his history, and his theories are entitled to highly limited 
probative value, outweighed by the service medical records, 
the post-service medical records, and the medical opinions 
cited above, all of which (as a whole) not only provide 
evidence against his claim, but clearly provide a reason for 
the Veteran's disability:  A history of smoking.

At the time of his discharge from his first period of active 
service, no chronic respiratory disorder was found.  
Importantly, on his April 1975 entrance examination for his 
second period of active service, the Veteran specifically 
denied a history of symptoms such as chronic or frequent 
colds, asthma, shortness of breath and chronic cough.  At 
that time, physical and X-ray examination did not diagnose a 
chronic respiratory disorder.

The Board notes that the April 1975 entrance examination was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness.  His statements at that time 
are entitled to great probative value, as they are reported 
contemporaneous to the time period in question and bear the 
indicia of reliability as they are akin to statements of 
diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

On the other hand, the Veteran current allegations, which 
completely contradict his statements on his April 1975 
entrance examination, are made more than 30 years following 
his separation from service and are inconsistent with the 
medical records failing to reflect any instances of 
respiratory complaints and/or abnormalities until many years 
after service.  

Therefore, the Board places significantly more probative 
weight to the Veterans statements contemporaneous in time to 
service rather than his contradictory statements made 30 
years after the events in question.

Furthermore, the character of the Veteran's respiratory 
complaints is not consistent.  More than 40 years following 
his first period of active service, the Veteran first alleged 
to wheezing problems in service which is not consistent with 
any prior report.  He has further alleged requiring clinical 
treatment several times per year due to wheezing symptoms, 
which clearly is not reflected in the extensive clinical 
records.  There is significant factual evidence against the 
Veteran's claims.

Overall, the Veteran's reported uncorroborated symptomatology 
and many alleged exposures are not deemed credible when 
viewed against the entire evidentiary record, which includes 
contradictory statements from the Veteran himself on many of 
these matters.

The Board acknowledges the Veteran's argument that VA 
physicians have concluded that his lung scarring is 
consistent with an in service and/or etiology.  However, the 
Veteran's VA clinical records do not reflect any such 
statements of etiology and the Veteran's report is not deemed 
reliable or consistent with the evidentiary record.  The 
Veteran has further argued that the testimony of Dr M.E.K. 
before the Senate Armed Services Committee supports his 
claim.  However, the Project SHAD tests involved many 
different types of biological materials, but the Veteran's 
potential involvement was clearly limited to BG.  Thus, any 
testimony regarding any biological material other than BG is 
immaterial.  The Board must find the evidence against this 
claim to be overwhelming to the point the further development 
of this case on any one of the Veteran's multiple theories of 
entitlement serves no constructive purpose.  The reason the 
Veteran has a lung disability is factually clear. 

As for the Veteran's personal opinions and self-diagnosis, as 
a lay person not shown to be trained in medicine, the Veteran 
is simply not competent to offer an opinion on matters 
requiring medical expertise.  In any event, the service 
examination findings of no chronic respiratory disorder being 
present in either period of service, the SHAD examiner 
conclusions and the April 2008 VA examiner's opinion, hold 
considerably greater probative weight as those examiners have 
greater expertise and training than the Veteran in evaluating 
the nature and etiology of his respiratory complaints.

In summary, the Board must find that the persuasive evidence 
does not show that the Veteran current COPD with bronchitis 
either first manifested during a period of active service 
and/or is casually related to an event in service, including 
the many different types of exposures alleged by the Veteran.  
To the extent that inservice smoking is a causative factor, 
the law specifically precludes a grant of service connection.  
38 U.S.C.A. § 1103.  Importantly, the Board finds that the 
current COPD and bronchitis did not first manifest in service 
and is clearly the result of smoking for decades.  
Furthermore, there is no competent medical evidence 
suggesting that the current COPD and bronchitis bears any 
relationship to an alleged potential asbestos exposure and 
significant evidence against such a finding.

As a whole, the medical evidence greatly outweighs the lay 
allegations in this case.  As the preponderance of the 
evidence is against a finding of service connection a 
respiratory disorder, the claim is denied.  38 U.S.C.A. 
§ 5107(b).  The benefit of the doubt doctrine is not for 
application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Skin disorder

The Veteran had active military service from May 1960 to 
March 1964 and from May 1975 to February 1977.  His STRs 
variously reflect treatment for rubella rash (July 1960), 
erythematous skin lesions differentially diagnosed as fungus 
infection, herpetic stomatitis and/or chicken pox (February 
1961), urticaria with excoriation (September 1961), pyoderma 
(March 1963) and non-descript skin spots on the Veteran's 
neck, upper right arm and left thigh treated with anti-fungal 
medications (April 1963).

Post-service, the Veteran's VA clinical records beginning in 
1994 reflect treatment for granuloma annulare (GA) actinic 
granular type, scattered folliculitis, unspecified skin rash, 
a papular lesion of the left forearm differentially diagnosed 
as allergic reaction v. idiosyncratic reaction v. 
angioneurotic edema v. anaphyaxis, actinic keratosis, 
questionable squamous cell carcinoma (SCCA), seborrheic 
dermatitis, acne, excoriated folliculitis, dermatophytosis 
and actinic keratosis.

A March 2004 VA Project SHAD examination report noted a small 
area of rash of the Veteran's right thumb and the Veteran's 
report of itchy skin lesions on his arms with multiple scars 
due to picking.  

The Veteran was afforded VA C&P skin examination in April 
2008 which concluded, based upon the multiple skin diagnoses, 
that the Veteran's skin manifestations were consistent with 
neurodermatitis (sometimes called neurotic excoriations) and 
seborrheic dermatitis.

In November 2009, the April 2008 VA C&P examiner concluded, 
based upon review of the claims folder and the STR entries, 
that the Veteran's currently diagnosed neurodermatitis and 
seborrheic dermatitis were first manifested in service.  
Notably, the VA examiner incorrectly substituted the term 
rosacea for seborrheic dermatitis.  See April 2008 VA C&P 
examination report (noting that the facial skin disorder was 
not consistent with rosacea but rather seborrheic 
dermatitis).

The RO has rejected the April 2008 VA C&P examiner's 
conclusion on the basis that STRs do not reflect description 
or diagnoses of rosacea or dermatitis.  However, the Board 
finds that the April 2008 VA C&P examiner holds greater 
expertise than the RO in determining whether the physical 
skin manifestations in service constitute the same disorder 
currently displayed.

Resolving reasonable doubt in favor of the Veteran, the Board 
grants the Veteran's claim of service connection for a skin 
disorder currently diagnosed as neurodermatitis and 
seborrheic dermatitis.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the claim of service connection for a skin 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

With respect to the respiratory disorder claim, the Board 
noted in the August 2008 remand that, at various stages of 
the appeal, the Veteran has filed different theories as to 
why service connection should be granted for his respiratory 
disorder which has hindered the adjudication process.  

A pre-adjudicatory RO letter dated December 2002 advised the 
Veteran of the evidence required to substantiate his SHAD 
exposure claim.  

A post-adjudicatory RO letter dated May 2004 advised the 
Veteran of what evidence was required to substantiate his 
service connection claim on a direct basis as well as the 
respective duties between himself and VA in developing this 
claim.  

A post-adjudicatory RO letter dated June 2007 advised the 
Veteran of what evidence was required to substantiate his 
claim on direct and presumptive service connected bases as 
well as the respective duties between himself and VA in 
developing this claim.  The Veteran was further advised of 
the criteria regarding the downstream issues of how VA 
establishes a disability rating and effective date of award. 

In response to a new allegation of asbestos exposure, the 
Board remanded this claim again to provide the Veteran notice 
of the types of evidence and/or information deemed necessary 
to substantiate an asbestos exposure theory.  That letter was 
provided in December 2008.  The Veteran never responded, 
hindering the ability of the RO to develop this claim.  A 
further remand of this case is clearly not warranted on any 
basis or alleged theory of entitlement.  No additional 
development of his case will outweigh significant medical 
evidence that clearly indicates the Veteran's disability is 
directly the result of smoking. 

Overall, the VCAA letters substantially comply with the VCAA 
notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that fully compliant VCAA content 
notice was not provided prior to the initial adjudication.  
However, for some matters such as asbestos exposure, the 
Veteran raised this theory of causation after the initial 
adjudication rendering it impossible to provide pre-
adjudicatory notice on this aspect of the claim.  Any content 
deficiencies were cured with readjudication of the claim in 
the February 2010 supplemental statement of the case.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Overall, the Veteran been placed on notice of the evidentiary 
requirements, and been provided ample opportunity to 
meaningfully participate in the adjudication of his claim.  
Notably, the Veteran did not respond to the RO's December 
2008 letter requesting additional details of his alleged 
exposure to asbestos and herbicides.  The RO has not sent the 
Veteran an ionizing radiation questionnaire.  However, this 
allegation has not been seriously pursued by the Veteran and 
was only mentioned during a March 2004 SHAD examination.  
Given that the Veteran does not manifest any disease which 
may be presumptively service-connected based upon exposure to 
herbicides and/or ionizing radiation, the Board finds no 
prejudicial error results to the Veteran on any notice aspect 
of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs which 
appear complete.  The Veteran has made general allegations 
that the military has "wash[ed]" and deleted his service 
records.  He alleges actually witnessing STRs being thrown 
into trash cans during service.  

In light of the statements of the Veteran above, many of 
which are clearly and directly refuted by evidence in the 
claims file as well as statements from the Veteran himself 
(prior to filing a claim for VA benefits), the Board finds 
these allegations to be of no probative value.  His 
statements do not have credibility.

The Veteran's comments to the March 2004 VA SHAD examiner are 
instructive on this matter.  At that time, the examiner noted 
the Veteran's treatment for cold symptoms on February 13, 
1963 and bronchitis symptoms on February 15, 1963.  The 
latter statement indicated that the Veteran was seen "last 
week."  The Veteran interprets this statement as proving 
that STRs are missing.  The Board disagrees, as it appears to 
be a references to the Veteran's documented treatment two 
days previous.  This statement certainly does not prove that 
STRs are missing, and the Veteran has not identified a 
specific date and/or location for any missing STR.  

On review of the entire evidentiary record, the Board has no 
reason to believe that any STRs are missing, and finds no 
reliable evidence to search for any additional records.  
Quite simply, VA's statutory duty to assist is not a license 
for a "fishing expedition" on behalf of a claimant.  Counts 
v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The RO has also undertaken extensive efforts to obtain all of 
the Veteran's VA clinical records from multiple facilities 
over the years.  All identified VA clinical records have been 
obtained.  The Veteran further reports that his private 
clinical records have been destroyed and unavailable.  There 
are no outstanding requests for the RO to obtain any private 
medical records which the Veteran has both identified and 
authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
respiratory disorder claim.  The Veteran has been examined by 
VA physicians and those records are with the claims files.  A 
March 2004 VA SHAD examination concluded that the Veteran's 
respiratory disorder is not associated with potential BG 
exposure.  An April 2008 VA examiner concluded that the 
Veteran had a classical disability picture of COPD with 
bronchitis due to smoking.  The examiner did conclude that 
the Veteran did not have a significant industrial exposure in 
service.  The Board finds no fault to this aspect of the 
opinion considering that none of the Veteran's allegations of 
multiple exposures are deemed credible or reliable for an 
examiner to base an opinion.  Once again, the Board finds 
that the reason the Veteran has this disability is clear and 
that reason is a long history of smoking.  This provides two 
independent reasons to deny this claim:  (1) the 
preponderance of evidence clearly is against the Veteran's 
claim that his service caused the disability at issue; (2) 
the preponderance of evidence clearly indicates the reason 
for the disability, tobacco abuse, which can not be service 
connected under the law.  Either basis, standing alone, 
provides a basis to deny this claim.  

The Board has further determined that the credible evidence 
is against a finding that any respiratory disorder became 
symptomatic in service, and is against a finding of 
persistent or recurrent symptoms of since service.  Thus, 
further opinion based upon continuity of symptomatology is 
not warranted.  

Finally, the Veteran has not responded to the RO's 
information request concerning his alleged asbestos exposure.  
In any event, the medical record does not suggest that the 
Veteran manifests any respiratory disorder which may be 
attributable to asbestos exposure.  Rather, as indicated 
above, the Veteran's current respiratory disorder has been 
attributed to his smoking history.  The Board further has no 
statutory duty to further investigate the alleged exposures 
to herbicides, ionizing radiation, lead, chemicals, etc. 
absent competent medical opinion suggesting that such claimed 
exposures may constitute a potential causative factor to the 
current disability.  As such, the Board finds no basis to 
obtain further medical opinion in this case.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
the RO is able to obtain without the cooperation of the 
Veteran.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a respiratory disorder is denied.

Service connection for skin disorders, diagnosed as 
neurodermatitis and seborrheic dermatitis, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


